DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of this application is its filling date, July 21, 2017.

Status of Claims
	Claims 1-4, 6-9, and 11-21 are pending.
	Claims 13-20 have been withdrawn.
	Claims 5 and 10 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bindseil et al. (US 7,252,685 B2, hereinafter “Bindseil”) in view of Wei et al. (US 9,333,082 B2, hereinafter “Wei”).
Regarding Claim 1, Bindseil discloses a bone implant for enclosing bone material (abstract), the bone implant comprising a mesh (see Figure 1. element 16, as described in Column 4, lines 15-40) having an inner surface and an outer surface opposing the inner surface (as seen in Figure 1), the inner surface configured to receive a bone material (14, described in lines 40-45) when the inner surface of the mesh is in an open configuration, and a closed configuration so as to enclose at least a portion of the bone material within the inner surface of the mesh when in the closed configuration (as seen in Figure 1). As seen in Figure 1, at least a portion of the bone material is disposed within the inner surface of the mesh when in the closed configuration.

Bindseil discloses the invention of Claim 1, but fails to disclose the inner surface with a plurality of projections extending from the inner surface, a mating section disposed on the inner surface of the mesh and/or a mating section disposed on the outer surface of the mesh, and an engagement between the plurality of projections and the mating section when in the closed configuration,
Wei teaches the use of a mesh covering for an bone implant (Column 7, lines 27-30) that has an inner surface with a plurality of projections extending from the inner surface, a mating section disposed on the inner surface of the mesh and/or a mating section disposed on the outer surface of the mesh, and an engagement between the plurality of projections and the mating section when in the closed configuration (Column 12, lines 57-65, discloses Velcro© as a coupling attachment mechanism that by definition has a plurality of projections and a mating section).
As described in Bindseil, a securing mechanism for providing a closed configuration can include many configurations such as “heat bonding, cross-linking, adhesive bonding, chemical bonding, ultrasonic welding, biocompatible sutures, wires, pins, straps, clamps, and/or any other mechanism capable of fixing a flexible planar member in a predetermined relationship relative to itself, another flexible planar member, and/or relative to the plurality of bone pieces.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the projection/mating securing mechanism of Wei with the device of 
Regarding Claim 2, Bindseil in view of Wei discloses the bone implant of claim 1, and Bindseil further discloses that the mesh is foldable in the closed configuration to enclose the bone material (as seen in Figure 1, where the edges are folded to form a three dimensional square configuration and then secured via securing mechanism 26), the inner surface of the mesh comprises a fold line extending from a distal end to a proximal end of the inner surface, the fold line forming a compartment to receive the bone material. The mesh is configured to roll the section of the inner surface (mesh would roll over the hollow member 28 in order to create the wall of the opening) which would enclose the bone material (Figure 1). Bindseil in view of Wei discloses that the plurality of projections can be disposed on or in the entire inner surface of the mesh (securing mechanisms described in Column 5, lines 40-47 of Bindseil).
Regarding Claim 3, Bindseil in view of Wei discloses the bone implant of claim 1, and Bindseil further discloses where the bone material is completely enclosed by the mesh (Figure 1, where mesh 16 encloses bone material 14 completely).
Regarding Claim 4, Bindseil in view of Wei discloses the bone implant of claim 1, and Bindseil further discloses the inner surface of the mesh comprising a distal end and a proximal end (in Figure 2, the top could be construed as a proximal end and the bottom as a distal end) and a compartment (22) extending from the distal end to the proximal end, the compartment capable of receiving the bone material, the compartment having none of the plurality of the projections.

Regarding Claims 7-9, Bindseil in view of Wei discloses the bone implant of claim 2, and further discloses the mesh as a woven fabric (Column 3, line 5-7), but fails to disclose that the mesh is a yarn with a hook and loop securing component.
Wei teaches the use of a fiber that is a yarn (Column 11, lines 5-10) and the use of a coupling portion with attachment mechanisms that may be Velcro® portions (Column 12, lines 57-85, Velcro® by definition having a plurality of hooks and loops) for the purpose of providing a woven and durable fiber structure and providing a secure mechanism for attachment when delivering an implant to a surgical site. As the yarn is knitted, it would create a mesh by way of the weaving structure as described in Column 11, lines 15-40, thus creating a plurality of recesses in which the plurality of projections would be embedded.
It would have been obvious to one having ordinary skill in the art at the time the invention was claimed to utilize the yarn filament structure for the mesh with Velcro® as the securing mechanism by attaching the edges of the square cube structure with Velcro®, in place of the woven fibers and securing mechanisms of Bindseil in order to provide a mechanism for attachment that can be quickly and securely connected without requiring perfect alignment when delivering an implant to a surgical site in order to maintain a closed configuration.

Regarding Claim 12, Bindseil in view of Wei discloses the bone implant of claim 1, and Bindseil further discloses the bone material comprises autograft (bone pieces 14 are described throughout the specification and the use of bone that can be an autograft is disclosed in Column 7, lines 55-60).
Regarding Claim 21, Bindseil in view of Wei discloses the bone implant of claim 1, and Bindseil further discloses the bone material enclosed in the mating section, which when modified with the securing mechanism (Velcro®) of Wei as is applied to Claim 1 would enclose the bone material completely in the mating section. 
Response to Arguments
Applicant's arguments filed September 25, 2020 have been fully considered but they are not persuasive.
The applicant has not responded to the combination of Bindseil in view of Wei when asserting that the examiner has generalized and overlooked features in the claims.  The rejection is a 103 rejection, clearly outlining that these “overlooked” features in the rejection are taught by the secondary reference of Wei (see above).  
The examiner further disagrees that the combination of Bindseil in view of Wei fails to teach the limitations as claimed.  As the “mating section” is given no distinct structure and is claimed in the alternative as either “disposed on the inner surface of the mesh” and/or “disposed on the outer surface of the mesh” within the claims, it is interpreted broadly and is taught by the combination of Bindseil in view of Wei.  Wei is relied upon in combination with Bindseil as an appropriate method of securing (i.e. Velcro®).  When combined with the structure of Bindseil, 
Additionally, the examiner disagrees that the outer surfaces of Bindseil cannot be interpreted as having edges for sealing, as is clearly seen in Figure 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774